Citation Nr: 1455447	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left wrist lunate degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel






INTRODUCTION

The Veteran served on active duty from February 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This case is now under the jurisdiction of the Los Angeles, California RO.  The Board remanded this case in August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in August 2014 for the purposes of arranging a current VA examination of the Veteran's left wrist and to provide him an opportunity to testify at a hearing before the Board, as he requested.  A videoconference hearing was scheduled for December 2014.  In a December 2014 written statement, the Veteran requested that the hearing be postponed until some time after June 2015 "[d]ue to multiple . . . surgeries."  The Veteran has presented good cause for his request to postpone the hearing.  Moreover, a current VA wrist examination has not yet been performed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of his left wrist disability.  As the Veteran has indicated that he is recuperating from surgery, the RO must coordinate the scheduling of the examination with him, and ensure it is not scheduled until he is able to attend it.  

The entire claims file must be made available to the examiner for review.  In addition to recording all other pertinent clinical findings, the examiner must address whether the Veteran has left wrist instability, ankylosis, and loss of use of the hand, in particular since wrist surgeries performed in February and April 2009.  The examiner should prepare a report in accordance with the current examination worksheet or disability benefits questionnaire (DBQ).  

2. After the above development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.

3. If the benefits sought are not granted, schedule the Veteran for a Board hearing (videoconference or Travel Board).  The hearing must be scheduled for some time after June 2015, unless the Veteran indicates that he is available to attend the hearing at an earlier date. 

4. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




